            Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 WNAC, LLC                                            )
  470 Atlantic Avenue, Floor 4                        )
  Boston, MA 02210,                                   )          CIVIL ACTION NO.
                    Plaintiff,                        )
                                                      )          JURY TRIAL
                 v.                                   )          DEMANDED
                                                      )
 VERIZON CORPORATE SERVICES                           )
 GROUP INC.                                           )
  1 Verizon Way                                       )
  Basking Ridge, NJ 07920,                            )
                                                      )
                                                      )
 NEXSTAR MEDIA GROUP, INC.                            )
  545 E. John Carpenter Freeway, Suite 700            )
  Irving, Texas 75062,                                )
                                                      )
                                                      )
                        Defendants.                   )

                                          COMPLAINT

       Plaintiff, WNAC, LLC (“WNAC”), alleges as follows, upon actual knowledge with

respect to itself and its own acts, and upon information and belief as to all other matters:

                                  NATURE OF THE ACTION

       1.       Plaintiff WNAC seeks monetary relief from Defendants’ willful violations of

WNAC’s retransmission consent rights for its licensed local television broadcast station WNAC-

TV (“the Station”).

       2.       Defendant Verizon Corporate Services Group Inc. (“Verizon”) retransmitted the

Station’s signal in the Station’s designated market area in 2017-2019 without the consent from




                                                  1
            Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 2 of 18




WNAC that is required by federal law, and without compensating WNAC. Verizon’s actions

constitute direct copyright infringement under the Copyright Act, 17 U.S.C. §§ 101 et seq.

       3.       Defendant Nexstar Media Group, Inc. (“Nexstar”) knew of and materially

contributed to Verizon’s unlawful actions, and its actions thus constitute contributory copyright

infringement.

       4.       Nexstar had the right and ability to control Verizon’s unlawful actions and

financially benefitted from Verizon’s unlawful actions, and its actions thus constitute vicarious

copyright infringement.

       5.       Verizon and Nexstar (together “Defendants”), separately and in concert with one

another, engaged in unfair or deceptive representations and acts in colluding to retransmit the

Station’s signal in 2017-2019 without WNAC’s required consent, with Nexstar secretly

collecting payments for unlawful retransmissions from Verizon. Defendants’ deceptive acts and

practices harmed WNAC, including by denying WNAC fair value compensation for the

retransmissions of its signal, in violation of M.G.L. ch. 93A, § 11.

       6.       Defendants’ conduct constitutes unjust enrichment under Massachusetts law,

based on the fair market value of retransmitting the Station’s signal in the Station’s designated

market area from 2017-2019, which occurred without WNAC’s consent and without

compensating WNAC.

                                            PARTIES

       7.       Plaintiff WNAC is a Rhode Island limited liability company with an address at

470 Atlantic Avenue, Floor 4, Boston, MA 02210.

       8.       Defendant Verizon is a New York corporation with a principal place of business

at 1 Verizon Way, Basking Ridge, NJ 07920.



                                                 2
             Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 3 of 18




        9.       Defendant Nexstar is a Delaware corporation with a principal place of business at

545 E. John Carpenter Freeway, Suite 700, Irving, Texas 75062.

                                   JURISDICTION AND VENUE

        10.      This Court has jurisdiction over the subject matter of this action under 17 U.S.C.

§ 501(c) and 28 U.S.C. §§ 1331 and 1338(a). The Court has supplemental jurisdiction over

WNAC’s state law claims under 28 U.S.C. § 1367(a) because they are substantially related to its

federal claims and arise out of the same case or controversy.

        11.      This Court has personal jurisdiction over Defendants because they have

purposefully availed themselves of the privilege of conducting business in Massachusetts.

Nexstar owns and operates television broadcast station WPRI-TV and plays a substantial role in

the operation of the Station. Both WPRI-TV and the Station transmit programming in

Massachusetts. Verizon retransmits television programming in Massachusetts, including

programming carried by the Station’s signal.

        12.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) and (c) because a

substantial part of the events giving rise to WNAC’s claims have occurred in this District and the

rights at issue are located in this District.

                BACKGROUND ON RETRANSMISSION CONSENT RIGHTS

        13.      Most households in the United States get their television programming by

subscribing to a multichannel video programming distributor (“MVPD”)―typically a cable or

satellite operator―which provides viewers with access to multiple video channels, often

including the signals of television broadcast stations licensed by the Federal Communications

Commission (“FCC”) to serve a particular household’s local market. More specifically, an

MVPD typically receives, packages, and retransmits a broadcast station’s signal within that



                                                  3
          Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 4 of 18




station’s designated market area (“DMA”) as defined by Nielsen Holdings (“Nielsen”). DMAs

comprise 210 distinct geographic regions in the United States, with each county in the country

assigned to one of the DMAs. Local television viewing in each DMA is measured by Nielsen.

       14.      The Communications Act of 1934, as amended (“Communications Act”),

prohibits MVPDs from retransmitting a broadcast station’s signal unless they first obtain that

station’s express consent, commonly known as “retransmission consent.” In certain scenarios,

an MVPD may be required to retransmit a broadcast station’s signal, a requirement known as

“must-carry.”

       15.      Licensees of commercial broadcast television stations are required to elect

between the two options of “must-carry” and “retransmission consent” every three years and

must notify MVPDs of that election. Under Section 325(b)(l)(A) of the Communications Act,

and Section 76.64(a) of the FCC Rules, if a television station exercises its retransmission consent

rights, the MVPD cannot retransmit the station’s signal without having first obtained the

station’s express consent. This consent must come from the FCC-approved licensee of the

television broadcast station.

       16.      Retransmission consent may be granted through a retransmission consent

agreement between a television station and an MVPD. These agreements typically have a three-

year term, but the term need not align with the FCC’s three-year cycle for retransmission

consent/must-carry elections. For example, although the FCC may use 2015-2017 and 2018-

2020 three-year cycles, the three-year cycle of a retransmission consent agreement may be 2017-

2019. The retransmission consent agreement typically requires the MVPD to pay the broadcast

station a monthly fee per subscriber for the right to retransmit the station’s signal.




                                                  4
          Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 5 of 18




       17.        In some instances, a retransmission consent agreement may be negotiated by an

MVPD and a third party acting on the television station licensee’s behalf (with the station’s

explicit consent). Since April 2015, however, federal law has prohibited a certain type of joint or

coordinated retransmission consent negotiation, namely a party’s negotiation of retransmission

consent on behalf of a television station where that party is itself the licensee of another

commercial television station in the same DMA. See 47 U.S.C. §§ 325(b)(1)(A) and

(b)(3)(C)(iv) and 47 C.F.R. § 76.65(b)(1)(viii).

                   WNAC AND ITS RETRANSMISSION CONSENT RIGHTS

       18.        WNAC, LLC owns WNAC-TV (“the Station”), a local broadcast station that

transmits television programming in the Nielsen-defined Providence, RI-New Bedford, MA

Designated Market Area (“the Station’s DMA”). The Station broadcasts programming provided

by, at least, Fox Broadcasting Company, LLC and affiliated companies, the CW Network, LLC,

and Nexstar under the applicable FCC framework and the authority of a 1996 Joint Marketing

and Programming Agreement, as amended, between WNAC and Nexstar as a successor in

interest (the “local marketing agreement” or “LMA”). For all periods of time relevant to this

Complaint, WNAC timely notified Verizon of WNAC’s election exercising its retransmission

consent rights.

       19.        Before January 17, 2017, LIN Television Corporation (“LIN”) and then Media

General, Inc (“Media General”) played a substantial role in Station programming, advertising,

sales, and other operations under the LMA. LIN merged with Media General in December 2014.

Under the terms of the LMA, LIN and Media General lawfully negotiated retransmission consent

rights on behalf of WNAC with WNAC’s express consent. This practice included negotiating

one or more retransmission consent agreements with Verizon.



                                                   5
            Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 6 of 18




          20.   In 2015, WNAC (working through LIN/Media General) entered into an

agreement with Verizon to retransmit the Station’s signal in the Station’s DMA (“the 2015

Agreement”). The term of the 2015 Agreement was February 6, 2015, through August 5, 2017.

          21.   Media General merged with Nexstar on January 17, 2017.

          22.   Nexstar owns, operates, programs, or provides services to hundreds of television

stations in the United States.

          23.   Since January 17, 2017, Nexstar has played a substantial role in Station operations

called for by the LMA.

          24.   Concurrently with fulfilling its LMA role at the Station, Nexstar owns and

operates another local broadcast station, WPRI-TV. WPRI-TV and the Station are located in and

transmit their signals to the Station’s DMA.

          25.   Because Nexstar merged with Media General, under federal law, Nexstar is not

and has never been legally permitted to negotiate or grant retransmission consent on behalf of

WNAC. Because Nexstar fills concurrent roles under the Station’s LMA and as a WPRI-TV

licensee, MVPDs may not lawfully negotiate with Nexstar for consent to retransmit the Station’s

signal.

          26.   On December 31, 2016, Nexstar, as an entity that owns and/or operates numerous

local broadcast television stations, executed a retransmission consent agreement with Verizon

effective January 1, 2017 (“the 2016 Agreement”). The term of the 2016 Agreement was

January 1, 2017, through December 31, 2019.

          27.   At the time of the negotiation and execution of the 2016 Agreement (and at all

times thereafter), Nexstar had no right either to negotiate or grant retransmission rights for the

Station’s signal, including to Verizon.



                                                  6
            Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 7 of 18




          28.   WNAC was not party to the negotiation or execution of the 2016 Agreement and

did not consent to Verizon’s retransmission of the Station’s signal for the 2017-2019 period.

          29.   After the change in the law that prohibited a party like Nexstar from negotiating

retransmission consent rights on WNAC’s behalf, WNAC began to negotiate agreements with

various MVPDs directly once the prior retransmission consent agreements expired. From 2016

to the present, WNAC has executed retransmission consent agreements with several MVPDs,

providing WNAC’s required consent to retransmit the Station’s signal. WNAC did not execute a

retransmission consent agreement with Verizon for the 2017-2019 cycle and never consented to

Verizon’s retransmission of the Station’s signal for the 2017-2019 cycle.

          30.   In 2020, WNAC executed a retransmission consent agreement with Verizon that

provided WNAC’s required consent to retransmit the Station’s signal for the 2020-2022 cycle.

                      DEFENDANTS AND THEIR WRONGFUL ACTS

          31.   Verizon is an MVPD and retransmits television programming throughout the

United States. Upon information and belief, Verizon retransmits programming through at least

the fiber optic cable system Verizon Fios.

          32.   Upon information and belief, Verizon attracts and earns advertising revenue

based, at least in part, on the number of subscribers for its Verizon Fios cable system.

          33.   Upon information and belief, Nexstar’s role at the Station under the LMA

includes controlling MVPDs’ access to a conduit (e.g., a fiber optic cable) carrying the Station’s

signal. Upon information and belief, MVPDs rely on this access to retransmit the Station’s

signal.

          34.   The Communications Act precludes any party other than WNAC, including

Nexstar, from negotiating or granting retransmission consent for the Station’s signal to any



                                                 7
          Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 8 of 18




MVPD. Because Nexstar owns and operates WPRI-TV in the same DMA as the Station,

Nexstar is prohibited by federal law from negotiating retransmission consent for the Station’s

signal on WNAC’s behalf.

        35.    Nexstar did not have the authority to grant Verizon consent to retransmit the

Station’s signal in 2017-2019 (whether under the 2016 Agreement or otherwise).

        36.    WNAC did not grant Verizon consent to retransmit the Station’s signal in 2017-

2019.

        37.    Verizon willfully, knowingly, and without WNAC’s authorization retransmitted

the Station’s signal in the Station’s DMA in 2017-2019.

        38.    Upon information and belief, Verizon paid Nexstar for retransmission of the

Station’s signal during the 2017-2019 cycle (although Nexstar could neither lawfully grant

retransmission consent nor negotiate a per subscriber rate for Station retransmission fees and

Nexstar knew that Verizon lacked consent to retransmit the Station’s signal).

        39.    During the 2017-2019 cycle, neither Verizon nor Nexstar compensated WNAC

for retransmitting the Station’s signal.

        40.    Upon information and belief, Nexstar provided Verizon access to a conduit (e.g.,

a fiber optic cable) carrying the Station’s signal in 2017-2019.

        41.    Upon information and belief, Nexstar willfully, knowingly, and without WNAC’s

consent facilitated the unauthorized retransmission of the Station’s signal in the Station’s DMA.

        42.    Upon information and belief, Nexstar had the right and ability to control

Verizon’s access to the Station’s signal and allowed, enabled, or otherwise facilitated such

access despite lacking WNAC’s consent.




                                                 8
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 9 of 18




       43.     Upon information and belief, Nexstar had a direct financial interest in Verizon’s

unauthorized retransmissions.

       44.     Upon information and belief, Nexstar accepted payments from Verizon for the

2017-2019 cycle in connection with Verizon’s unauthorized retransmissions of the Station’s

signal in the Station’s DMA. Nexstar did not inform WNAC of these unauthorized

retransmissions or payments and did not turn over to WNAC any payments related to these

unauthorized retransmissions.

       45.     In around November 2019, Verizon and Nexstar approached WNAC to negotiate

an agreement for WNAC’s required retransmission consent for 2020-2022. This request

suggested to WNAC that Verizon had retransmitted the Station’s signal without WNAC’s

consent in 2017-2019.

       46.     Upon confirming Verizon had retransmitted the Station’s signal since 2017,

WNAC requested from Defendants a copy of any relevant agreements.

       47.     On December 18, 2019, Nexstar shared with WNAC a heavily redacted version of

the 2016 Agreement. This is the first time WNAC had seen any part of the 2016 Agreement.

       48.     In December 2019, Nexstar represented to WNAC that the 2016 Agreement

permitted retransmission of the Station’s signal from 2017-2019 by Verizon (although it was

impossible to confirm from the heavily redacted agreement provided by Nexstar to WNAC).

Nexstar later recanted this admission and argued (notwithstanding Verizon’s and its own prior

claims to the contrary) that WNAC was not part of the 2016 Agreement with Verizon.

       49.     Verizon has not identified to WNAC any valid authority under which it

retransmitted the Station’s signal in 2017-2019.




                                                   9
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 10 of 18




       50.     Nexstar has not identified to WNAC any authority under which Verizon

retransmitted the Station’s signal in 2017-2019, nor has Nexstar identified any authority under

which it allowed, enabled, or otherwise facilitated Verizon’s retransmission of the Station’s

signal in 2017-2019.

       51.     Defendants knew or should have known that Nexstar did not have the authority in

2016 or thereafter to negotiate or grant retransmission consent on WNAC’s behalf.

       52.     Defendants knew or should have known that WNAC did not consent to Verizon’s

retransmissions of the Station’s signal in 2017-2019.

       53.     Defendants knew or should have known that WNAC did not consent to Nexstar

allowing, enabling, or otherwise facilitating Verizon’s retransmissions of the Station’s signal in

2017-2019.

       54.     Defendants knew or should have known that, absent WNAC’s express consent,

Verizon could not lawfully retransmit the Station’s signal in the Station’s DMA in 2017-2019.

       55.     Verizon willfully and knowingly retransmitted the Station’s signal despite lacking

authority to do so.

       56.     Nexstar willfully and knowingly allowed, enabled, or otherwise facilitated

Verizon’s retransmission of the Station’s signal despite lacking authority to do so.

       57.     Fully aware of WNAC’s rights in its signal and of the federal laws controlling

secondary retransmissions in a local broadcast station’s DMA, Defendants acted knowingly,

willfully, with reckless disregard of those rights and laws, and in bad faith.




                                                 10
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 11 of 18




                                      INJURY TO WNAC

       58.     The unauthorized retransmissions violated WNAC’s unilateral right to consent to

retransmissions of the Station’s signal.

       59.     Defendants’ actions denied WNAC compensation for retransmissions of the

Station’s signal in 2017-2019.

       60.     Defendants profited from retransmitting the Station’s signal without WNAC’s

consent. Verizon benefitted from its unlawful retransmissions of the Station’s signal in 2017-

2019 (without WNAC’s required consent and compensation). Specifically, through its unlawful

retransmissions, Verizon was able to provide its subscribers with access to the Station’s highly

desirable content, maintain and/or grow its subscriber base, and attract and receive substantial

advertising revenue, which, upon information and belief, is based on and/or tied to the number of

subscribers.

       61.     Upon information and belief, Nexstar and Verizon colluded to retransmit

WNAC’s signal in 2017-2019, without WNAC’s required consent, with Nexstar pocketing the

payments it had received from Verizon for the unauthorized retransmissions.

       62.     Consequently, Defendants have benefitted unfairly from the retransmissions of

the Station’s signal.

                               FIRST CLAIM FOR RELIEF
                                Against Defendant Verizon
          Direct Willful Copyright Infringement of Retransmission Consent Rights

       63.     WNAC repeats and realleges each and every allegation set forth in this

Complaint.

       64.     WNAC is licensed under appropriate federal laws to transmit all programming

carried by the Station’s signal.



                                                11
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 12 of 18




        65.    WNAC did not consent to Verizon’s retransmission of the Station’s signal in the

Station’s DMA in 2017-2019.

        66.    This lack of WNAC’s legally required consent notwithstanding, Verizon

retransmitted the Station’s signal in the Station’s DMA in 2017-2019.

        67.    Verizon did not compensate WNAC for the unauthorized retransmissions in 2017-

2019.

        68.    Verizon violated WNAC’s retransmission consent rights under the Copyright Act

in violation of 17 U.S.C. § 111(c)(2)(A).

        69.    Verizon’s conduct constitutes willful direct copyright infringement in violation of

17 U.S.C. § 111(c)(2)(A).

                               SECOND CLAIM FOR RELIEF
                                  Against Defendant Nexstar
              Contributory Copyright Infringement of Retransmission Consent Rights

        70.    WNAC repeats and realleges each and every allegation set forth in this

Complaint.

        71.    Verizon violated WNAC’s retransmission consent rights under the Copyright Act

in violation of 17 U.S.C. § 111(c)(2)(A).

        72.    Nexstar unlawfully allowed, enabled, or otherwise facilitated Verizon’s access to

the Station’s signal for Verizon’s unauthorized retransmissions in 2017-2019.

        73.    Nexstar knowingly induced, caused, and/or materially contributed to Verizon’s

direct infringement.

        74.    Upon information and belief, Verizon paid Nexstar for retransmitting the

Station’s signal in 2017-2019. Thus, Nexstar knew or had reason to know of and directly and

materially benefitted from Verizon’s infringement.



                                               12
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 13 of 18




                              THIRD CLAIM FOR RELIEF
                                 Against Defendant Nexstar
             Vicarious Copyright Infringement of Retransmission Consent Rights

       75.      WNAC repeats and realleges each and every allegation set forth in this

Complaint.

       76.      Defendant Verizon violated WNAC’s retransmission consent rights under the

Copyright Act in violation of 17 U.S.C. § 111(c)(2)(A).

       77.      Defendant Nexstar unlawfully allowed, enabled, or otherwise facilitated

Verizon’s access to the Station’s signal for Verizon’s unauthorized retransmission and did not

revoke that access in 2017-2019.

       78.      Nexstar had the right and ability to control Verizon’s direct infringement.

       79.      Upon information and belief, Verizon paid Nexstar for retransmitting the

Station’s signal in 2017-2019. Nexstar thus had a direct financial interest in Verizon’s

infringement.

                             FOURTH CLAIM FOR RELIEF
                                  Against All Defendants
                   Breach of Massachusetts Unfair Trade Practices Statute
                                   M.G.L. ch. 93A, § 11

       80.      WNAC repeats and realleges each and every allegation set forth in this

Complaint.

       81.      Defendants and WNAC were engaged in trade or commerce.

       82.      Upon information and belief, Verizon and Nexstar colluded to retransmit

WNAC’s signal in 2017-2019 without WNAC’s required consent, with Nexstar pocketing the

payments from Verizon in connection with the unlawful retransmissions.

       83.      At various times, Defendants have represented that the 2016 Agreement between

Nexstar and Verizon authorized Verizon’s retransmission of the Station’s signal in 2017-2019.

                                                 13
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 14 of 18




       84.     Defendants knew or should have known that the 2016 Agreement could not have

provided such authorization and that only WNAC (and not Nexstar) could have granted

retransmission consent to Verizon. Defendants thus engaged in unfair or deceptive acts or

practices in the conduct of trade or commerce.

       85.     Upon information and belief, Verizon paid Nexstar a monthly fee, based on

subscriber counts, for unlawful retransmissions of the programming carried by the Station’s

signal in 2017-2019.

       86.     Defendants failed to disclose to WNAC (a) Verizon’s unlawful retransmissions of

the Station’s signal, (b) Nexstar’s facilitation of Verizon’s unlawful retransmissions, and

(c) Verizon’s payments to Nexstar in connection with the unlawful retransmissions, including

after the November 2019 discussions among Verizon, Nexstar, and WNAC.

       87.     WNAC has requested from Defendants an accounting of payments made from

Verizon to Nexstar for Verizon’s unauthorized retransmissions of the Station’s signal in 2017-

2019. WNAC has also requested from Defendants subscriber counts in the Station’s DMA for

each month of 2017-2019. Defendants have refused to comply.

       88.     Defendants’ unfair or deceptive acts or practices occurred primarily and

substantially in Massachusetts where WNAC maintains a place of business and where the

Station’s signal was unlawfully retransmitted.

       89.     Defendants’ unfair or deceptive acts or practices were willful or knowing.

       90.     WNAC suffered a loss of money as a result of Defendants’ unfair or deceptive

acts or practices. As result of Defendants’ unfair or deceptive acts or practices, WNAC was

denied at least the fair market value of the retransmissions of the Station’s signal in 2017-2019.




                                                 14
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 15 of 18




                                    FIFTH CLAIM FOR RELIEF
                                       Against All Defendants
                                        Unjust Enrichment

       91.     WNAC repeats and realleges each and every allegation set forth in this

Complaint.

       92.     Verizon engaged in retransmissions of the Station’s signal in 2017-2019 without

WNAC’s consent, conferring a benefit to Verizon, including its ability to offer the Station’s

highly desirable programming to its subscriber base during that period.

       93.     Moreover, upon information and belief, offering the Station’s programming

(through its unlawful retransmissions) has resulted in Verizon maintaining and/or growing its

subscriber base and receiving substantial advertising revenue, which, upon information and

belief, is based on and/or tied to the number of subscribers. Upon information and belief, but for

its unlawful retransmissions of the Station’s signal in 2017-2019, Verizon would have lost

subscribers (and/or would not have been able to grow its subscriber base).

       94.     Upon information and belief, but for its unlawful retransmissions of the Station’s

signal in 2017-2019, Verizon would not have gained substantial advertising revenue, which,

upon information and belief, was calculated based on and/or otherwise tied to the number of

subscribers.

       95.     Upon information and belief, Verizon paid Nexstar for the unauthorized

retransmissions for the 2017-2019 cycle.

       96.     Nexstar allowed, enabled, or otherwise facilitated Verizon’s retransmissions of

the Station’s signal in 2017-2019 without WNAC’s consent, conferring a benefit to Nexstar, who

collected, retained, and profited from Verizon’s payments.

       97.     Defendants appreciated and understood the benefits conferred upon them.



                                                15
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 16 of 18




        98.      Defendants did not compensate WNAC for the retransmission of the Station’s

signal in 2017-2019.

        99.      Defendants were conferred these benefits despite lacking retransmission consent

from WNAC. It would be inequitable for Defendants to retain their respective benefits.

                                             JURY DEMAND
        Pursuant to Fed. R. Civ. P. 38, WNAC respectfully demands a trial by jury on all issues

properly triable by a jury in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, WNAC respectfully requests that this Court enter judgment in its favor

on each and every claim for relief set forth above and award it relief, including but not limited to

the following:

        A.       With respect to the First Claim for Relief, an Order declaring that Verizon’s

unauthorized retransmissions of the Station’s signal in the Station’s DMA in 2017-2019

constitute copyright infringement, as detailed above.

        B.       With respect to the Second Claim for Relief, an Order declaring that Verizon’s

unauthorized retransmissions of the Station’s signal in the Station’s DMA in 2017-2019

constitute copyright infringement and declaring that Nexstar is secondarily liable for

contributory copyright infringement.

        C.       With respect to the Third Claim for Relief, an Order declaring that Verizon’s

unauthorized retransmissions of the Station’s signal in the Station’s DMA in 2017-2019

constitute copyright infringement and declaring that Nexstar is secondarily liable for vicarious

copyright infringement.

        D.       On the First, Second, and Third Claims for Relief, an award of statutory damages

to WNAC under 17 U.S.C. § 504(c) for willful copyright infringement or, at WNAC’s election,

                                                 16
         Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 17 of 18




under 17 U.S.C. § 504(b), an award of actual damages to WNAC, Defendants’ profits from

infringement, and prejudgment and post-judgment interest, in an amount to be determined at

trial, and trebling such damages.

       E.      On the Fourth Claim for Relief, an award to WNAC of the fair market value of

the retransmission fees for Verizon’s unauthorized retransmissions in 2017-2019 (including but

not limited to disgorgement of money paid to Nexstar for said retransmissions) and prejudgment

and post-judgment interest, in an amount to be determined at trial, and trebling such damages

and/or awarding punitive damages for Defendants’ willful and knowing conduct.

       F.      Regarding the Fifth Claim for Relief, an award to WNAC of the fair market value

of the retransmission fees for Verizon’s unauthorized retransmissions in 2017-2019 (including

but not limited to disgorgement of money paid to Nexstar for the unauthorized retransmissions)

and prejudgment and post-judgment interest, in an amount to be determined at trial, and trebling

such damages and/or awarding punitive damages for Defendants’ willful and knowing conduct.

       G.      An award to WNAC of attorneys’ fees and costs under 17 U.S.C. § 505, M.G.L.

ch. 93A, § 11, and other applicable laws.

       H.      Other relief as the Court may deem appropriate.




                                               17
       Case 1:21-cv-10750-ADB Document 1 Filed 05/06/21 Page 18 of 18




Dated: May 6, 2021            Respectfully submitted,

                              /s/ Alissa K. Lipton
                              Alissa K. Lipton (BBO # 678314)
                              Sara Leiman (BBO # 703618)
                              FINNEGAN, HENDERSON,
                              FARABOW, GARRETT &
                              DUNNER, L.L.P.
                              Two Seaport Lane
                              Boston, MA 02210-2001
                              (617) 646-1600 (phone)
                              (617) 646-1666 (fax)
                              alissa.lipton@finnegan.com
                              sara.leiman@finnegan.com

                              Anna Naydonov (pro hac vice
                              pending)
                              Margaret Esquenet (pro hac vice
                              pending)
                              FINNEGAN, HENDERSON,
                              FARABOW, GARRETT &
                              DUNNER, L.L.P.
                              901 New York Avenue, N.W.
                              Washington, D.C. 20001-4413
                              (202) 408-4000 (phone)
                              (202) 408-4400 (fax)
                              margaret.esquenet@finnegan.com
                              anna.naydonov@finnegan.com

                              Counsel for Plaintiff,
                              WNAC, LLC




                                       18
